Citation Nr: 0203367	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  97-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a PTSD had not been submitted.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in October 2001; a transcript of that hearing 
is associated with the claims file.  Additional evidence was 
submitted at the hearing.  The veteran and his representative 
waived initial consideration by the RO under the provisions 
of 38 C.F.R. § 20.1304(c) (2001).  In addition, at the 
hearing, the veteran withdrew the issue of the evaluation of 
shoulder disability.  


FINDINGS OF FACT

1.  In a rating decision dated in June 1994, the RO denied 
entitlement to service connection for PTSD.  The RO notified 
the veteran of that decision by letter dated in June 1994.  
The veteran did not file an appeal within one year.  

2.  The evidence submitted subsequent to the June 1994 rating 
decision is new and material.  

3.  The veteran did not serve in Vietnam and his accounts of 
such are not credible.  

4.  There is no credible supportive evidence that the claimed 
stressors occurred.  

5.  The veteran did not engage in combat.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying entitlement to 
service connection for PTSD is final.  Evidence submitted 
since that rating decision is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2001).  

2.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§  1110, 1131; (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO, by rating decision dated in June 1994, denied service 
connection for PTSD.  The decision noted that there was no 
diagnosis of PTSD of record.  In March 1995, the veteran 
submitted additional evidence.  However, the filing of 
additional evidence does not constitute a notice of 
disagreement.  Therefore, the decision became final.  The 
veteran perfected an appeal of the RO's September 1995 denial 
of reopening the claim of entitlement to service connection 
for PTSD.  

The evidence of record at the time of the RO's June 1994 
rating decision was as follows:

Service medical records are negative for a finding or 
diagnosis of PTSD.  The records reflect that the veteran was 
stationed at the Elmendorf Airforce Base in Anchorage, 
Alaska, from August 1962 to April 1964.  A treatment record 
dated in August 1964 notes that the veteran was a new arrival 
to the Naselle Air Force Station in the state of Washington.  
The service medical records indicate that he remained at 
Naselle AFS up until discharge.  The service entrance 
examination, dated in June 1960, shows that psychiatric 
examination was normal.  A treatment record, dated in August 
1961, reveals that the veteran complained of night sweats.  
The impression was rule out pneumonitis.  Other treatment 
records disclose that the veteran was hospitalized from 
January to March 1964 at Elmendorf Airforce Base in Alaska.  
He underwent an open reduction of a dislocation of the left 
shoulder.  The February 1965 separation examination report 
reveals that psychiatric examination was normal.  Nightmares 
off and on were noted.  His neuropsychiatric state was 
assigned a profile of "1."  

By letter dated in October 1993, the veteran's VA 
psychologist reported that he treated the veteran from June 
to August 1993 for psychological problems.  PTSD was not 
diagnosed.  

VA outpatient treatment records, dated from October 1993 to 
February 1994, reflect complaints of PTSD, flashbacks, 
difficulty sleeping.  A November 1993 record of treatment 
notes that he was not psychotic but that there was evidence 
of paranoia.  The assessments were anxiety, rule out PTSD, 
rule out histrionic personality disorder, obsessive 
compulsive disorder, and panic.  

On VA examination in April 1994, the veteran stated that he 
felt he had PTSD due to a service-connected shoulder injury.  
The pertinent diagnoses were adjustment disorder with mixed 
features, and rule out somatoform disorder.  It was noted 
that testing did not support a PTSD diagnosis.  

The evidence received since the June 1994 RO decision is as 
follows:

In a statement in support of his claim, received in March 
1995, the veteran reported that his best friend, "[redacted]", 
died at 2:30 a.m. on February 14, 1964, while on the same 
hospital ward with the veteran.  The veteran related that he 
still heard and saw "[redacted]" bloody and crying for 
painkillers and then for air cover.  He stated that "[redacted]" 
told him to do bad things.  

In a May 1995 letter, the veteran's private physician, Dr. E. 
M., M.D., reported that the veteran had been undergoing 
psychiatric treatment since March 1995.  The diagnosis was 
PTSD.  

By letter dated in July 1995, the veteran's VA psychologist 
reported that the veteran had been referred to him in June 
1993 for assistance with anxiety and stress management.  The 
letter notes that the veteran reported having significant 
problems in working and relating to others due to 
anxiousness, excessive sweating, impotence, and pain due to a 
long-time shoulder injury.  The veteran related that he had 
injured his left shoulder while playing basketball during 
service and had had to undergo surgical repair.  Clinical 
testing showed long-standing problems in emotional adjustment 
and preoccupation with physical ailments.  Clinical levels of 
anxiety and depression were noted.  

In August 1995, the veteran's private physician, M. S., 
psychology intern, stated that the veteran had been 
undergoing psychiatric treatment since March 1995.  The 
diagnosis was PTSD.  

In association with a PTSD questionnaire, the veteran 
reported that while hospitalized in Anchorage Alaska, in ward 
number 5, wounded soldiers were dying all around him.  He 
stated that his friend, "[redacted]," was in pain and crying all 
night long and died a couple of days later.  He reported that 
he still saw "[redacted]" almost everyday and can still hear him 
crying.

The veteran's private physician, N. T., M.D., by letter dated 
in September 1995, stated that the veteran had been 
undergoing psychiatric treatment since March 1995.  The 
current diagnosis was reported as chronic PTSD.  The letter 
notes the veteran's report of trauma in relation to an 
extended hospitalization during the Vietnam war.  Dr. N. T. 
reported that testing suggested that he was severely 
depressed and anxious.  

In a January 1996 letter, the veteran's private physician, N. 
T., M.D., reported that the veteran had been treated in a 
private psychiatric clinic since March 1995, for PTSD.  The 
letter notes that while hospitalized from March 25, 1964 to 
June 10, 1964 for a shoulder injury, he observed dead bodies, 
maimed soldiers, and friends dying.  Dr. N. T. stated that 
"[h]e considers the hospitalization a traumatic event, as 
corroborated by the content of his flashbacks, nightmares, 
and guilty thoughts.  I concur that his PTSD is connected to 
his military service."  

In a March 1996 letter, Dr. N. T. reported that as a result 
of a November 1995 psychological assessment, the consensus 
diagnosis was PTSD.  The letter states that there was an 
assessment of severe psychological stress with scale 
elevations associated with reactions to traumatic 
experiences, and elevation on anxious arousal and depression 
scales.  It was noted that the trauma symptom inventory and 
MMPI resulted in invalid profiles.  

In a VA outpatient treatment record, dated in August 1996, 
the veteran reported having been assigned to a military 
transport unit in Alaska, with duties to include escorting 
wounded and prisoners from Vietnam, and delivering bodies to 
the forensic unit.  The letter notes the veteran's report of 
having injured his shoulder and head, which resulted in a 69-
day hospitalization following surgery in January 1964.  The 
veteran reported having been in a ward with dead and dying 
around him, including "[redacted]," "[redacted]," and "[redacted]."  He 
further reported having seen an explosion at Tan Son Nhut.  
The assessment was that the veteran had numerous symptoms 
associated with PTSD, but that the extent to which his 
experience met the criteria for a traumatic event (criteria 
A) as defined by the DSM IV was not clear.  The report notes 
that some of the clinical testing was designed for combat 
exposed veterans while the veteran did not see combat.  
Further exploration of the event was recommended. 

By letter dated in August 1996, Dr. N. T. reported that the 
veteran had undergone treatment at a private psychiatric 
clinic from March 1995 to June 1996, for PTSD.  He reiterated 
the veteran's reported symptoms associated with the 
hospitalization, as well as in association with an explosion 
at a Saigon airfield in September/October 1963, in which he 
observed severed torsos.  The physician stated that the 
veteran's symptoms appeared to stem from traumatic 
experiences encountered during service.  

In a response received in December 1996, the Department of 
the Army reported that records on file at that facility were 
indexed by personal identifiers, such as names, social 
security numbers, dates, and places of birth.  The letter 
states that the request did not contain sufficient 
information with which to conduct a proper search, 
specifically, a name or social security number of the soldier 
named "[redacted]", who had allegedly died alongside the veteran 
during his hospitalization.  

By letter dated in February 1997, the Department of the Air 
Force advised that a request for hospitalization records 
pertaining to the veteran from January 10, 1964 to March 25, 
1964 had been submitted to the National Personnel Records 
Center.  

In a statement received in February 1997, the veteran stated 
that PTSD stressors occurred during his hospitalization at 
the Alaskan Air Command Hospital between January 10, 1964 to 
March 17, 1964.  

By letter dated in May 1997, the Department of the Air Force 
reported that the National Personnel Records Center certified 
that no records of hospitalization could be found pertaining 
to the veteran for the period January 10, 1964 to March 25, 
1964.  

By letter dated in January 1998, the veteran's treating 
physician, A. A., M.D., reported that the veteran had been 
under his care since November 1996.  He stated that since 
1991, the veteran had been treated for PTSD and 
schizophrenia.  The letter notes the veteran's reported 
history of having been hospitalized during service for a 
shoulder injury.  The veteran stated that during his stay in 
the hospital, he witnessed the deaths of numerous American 
soldiers who had been injured in Vietnam.  The diagnoses were 
PTSD and psychosis, nos (rule out schizophrenia, paranoid 
type).  

By letter dated in May 1998, the veteran's VA case manager 
stated that the veteran arrived at the VA facility in 
February 1998, at which time he was in need of continued 
treatment for PTSD.  It was noted that the need for treatment 
was at least partially due to the terrible stress the veteran 
faced during service.  

In a March 2000 letter, the veteran's VA treatment 
coordinator, reported that the veteran was admitted to the 
PTSD program in May 1998.  He stated that the veteran had a 
history of psychiatric outpatient visits over a number of 
years.  

At his personal hearing before the undersigned member of the 
Board in October 2001, the veteran testified that he was 
hospitalized for 69 days during service for a shoulder 
operation.  Transcript at 3 (October 2001).  He indicated 
that for about 3 days during that time his ward was inundated 
with wounded soldiers.  Id.  He stated that the most severely 
wounded were put on his end of the ward.  Id at 7.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the September 1995 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the February 1997 statement of the case and 
August 1997 supplemental statement of the case.  The Board 
concludes that the discussions in the September 1995 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so before the 
undersigned member of the Board.  He submitted additional 
evidence at the hearing.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claim properly.  Furthermore, the actions of the Board 
member comply with 38 C.F.R. § 3.103 and VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

New and material evidence

Initially, the question to be addressed is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of service connection for PTSD.  The Board 
finds that he has done so.  

At the time of the 1994 denial of service connection for 
PTSD, the evidence included service medical records, as well 
as VA records.  The records were negative for a diagnosis of 
PTSD related to service.  In sum, although there was evidence 
of post service psychiatric symptoms, there was no competent 
evidence relating PTSD to service.  

The evidence added to the record since the June 1994 RO 
decision includes VA and private treatment records showing a 
diagnosis of, and treatment for, PTSD.  In addition, there is 
a medical opinion of record, dated in January 1996, relating 
the veteran's current PTSD to service.  Based on the reasons 
for the prior denial, the Board finds that the evidence 
submitted in support of the petition to reopen is new and 
material.  Thus, the veteran's claim for service connection 
is reopened.  See 38 C.F.R. § 3.156.  

The Board will proceed with its decision as to the issue of 
entitlement to service connection, as this has been the claim 
the veteran has been pursuing all along and there is no 
prejudice to the veteran by the decision rendered herein.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported witnessing the death of friends, seeing 
injured returning from Vietnam, and witnessing an explosion 
in Vietnam.  38 C.F.R. § 3.304(f).  Therefore, the claim for 
service connection for PTSD in this appeal must be decided 
based upon the question of whether the in-service stressor 
reported by the veteran and relied upon by the competent 
medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor.  The Court noted that the evidence necessary to 
establish the existence of a recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2000).  In other 
words, a veteran's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  If the determination of combat status 
is affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressor 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy.  Thus, he is not 
entitled to the provisions of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2001); § 3.304(f) (2001).  The Board notes that 
while August 1996 VA and private outpatient treatment records 
reflect the veteran's report of having seen severed torsos in 
association with an explosion while in Ton Son Nhut, Saigon, 
in September or October 1963, this account is inherently 
incredible, since his service medical records clearly show 
that he was stationed at the Elmendorf Air Force Base in 
Anchorage, Alaska from August 1962 to April 1964.  We also 
note that a psychological history contains the veteran's own 
admission that he had not served overseas.  Thus, his 
allegations of Vietnam service/stressors are not accepted.  
Instead, the veteran's claimed stressors do not involve 
combat.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the manual M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  The Board, insofar as it finds below that 
there is no credible supporting evidence of a stressor, does 
not reach questions of whether the events claimed by the 
veteran were sufficient to constitute a stressor for purposes 
of causing PTSD, or whether the remaining elements required 
to support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.

In response to requests, the service department has advised 
VA that in order to be researched, more specifics surrounding 
the death and the incident was necessary, such as the name or 
social security of soldier, and the date the incident 
occurred.  In order to be researched, incidents must have 
been reported and documented at the time of occurrence, and, 
the veteran must provide adequate information as to the who, 
what, where and when of each stressor.  The veteran in this 
case did not identify specific facts such as the full name or 
social security number of the soldier.  While he did provide 
a first name or nick name, and a specific date and time of 
the alleged death, absent more, the incident is not 
verifiable. 

The veteran has not submitted, and no official agency has 
provided, evidence of a soldier named "[redacted]," stationed in 
Anchorage, Alaska who died on February 14, 1964.  Nor of 
soldiers named "[redacted]" and "[redacted]," who died between January 
1964 and March 1964.  Similarly, the allegations of seeing 
others injured from Vietnam and the dead and dying, contain 
inadequate information to conduct any other search.  There is 
no other credible supporting evidence of these stressors.  

Here, the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed incident.  The veteran 
himself has offered his own statements and testimony in 
support of the alleged stressful event, to include notation 
of such experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The Board notes that while some physicians have attributed 
the veteran's PTSD to his reported stressful events in 
service, the opinions are based on a history provided by the 
veteran.  Such evidence does not constitute supporting 
evidence of a claimed stressor.  

As noted above, our finding that there is no credible 
supporting evidence of an alleged in service stressor 
obviates the need to address the question of whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  In light of the above, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).



ORDER

The petition to reopen a claim service connection for PTSD is 
granted.  

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

